Exhibit 10.1
 
 
Credit Agreement


[CHASE LOGO]




This agreement dated as of June 29, 2007, is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 120
South La Salle Street, 6th Floor, Chicago, IL 60603-3403, and United Western
Bancorp, Inc., a Colorado corporation, whose address is 700 17d’ Street, Suite
2100, Denver, Colorado 80202 (whether one or more, and if more than one,
individually and collectively, the “Borrower”).


1. Credit Facilities.
 

 
1.1
Scope. This agreement governs Facility A and Facility B, and, unless otherwise
agreed to in writing by the Bank and the Borrower or prohibited by any Legal
Requirement (as hereafter defined), governs all the Credit Facilities as defined
below.

 

 
1.2
Facility A ($20,000,000.00 Advancing Converting to a Term Loan). The Bank has
approved a credit facility to the Borrower in the principal sum not to exceed
$20,000,000.00 in the aggregate at any one time outstanding (“Facility A”).
Credit under Facility A shall be repayable as set forth in an Advancing
Converting to a Term Note in the original principal amount of $20,000,000.00
executed concurrently with this agreement, and any renewals, modifications,
extensions, rearrangements, restatements thereof and replacements or
substitutions therefor. The proceeds of Facility A shall be used for general
corporate purposes.

 

 
1.3
Facility B ($5,000,000.00 Line of Credit). The Bank has approved a credit
facility to the Borrower in the principal sum not to exceed $5,000,000.00 in the
aggregate at any one time outstanding (“Facility B”). Credit under Facility B
shall be repayable as set forth in a Line of Credit Note in the original
principal amount of $5,000,000.00 executed concurrently with this agreement, and
any renewals, modifications, extensions, rearrangements, restatements thereof
and replacements or substitutions therefor. The proceeds of Facility B shall be
used for general corporate purposes.

 

 
1.4
Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee calculated on
the average daily unused portion of Facility B at a rate of 0.18% per annum,
payable in arrears within fifteen (15) days of the end of each calendar quarter
for which the fee is owing. The Bank may begin to accrue the foregoing fee on
the date the Borrower signs or otherwise authenticates this agreement.

 
2. Definitions and Interpretations.
 
A. Definitions. As used in this agreement, the following terms have the
following respective meanings:



 
(1)
“10-K Report” means any annual report on Form 10-K submitted by any Obligor or
any Obligor’s Subsidiary to a Governmental Authority, including but not limited
to the Securities and Exchange Commission, along with copies of the financial
statements contained in such annual report and any annual report to shareholders
of any Obligor or any Obligor’s Subsidiary for the fiscal quarter then ended.
Any 10K Report shall be furnished to the Bank via the EDGAR System and/or the
Obligor’s or the Obligor’s Subsidiary’s Home Page. If for any reason, the EDGAR
System and/or the Obligor’s or the Obligor’s Subsidiary’s Home Page are not
available to the Bank as is required for making available the 10-K Report, the
Borrower shall then furnish a copy of the 10-K Report to the Bank.

 

 
(2)
“10-Q Report” means any quarterly report on Form 10-Q submitted by any Obligor
or any Obligor’s Subsidiary to a Governmental Authority, including but not
limited to the Securities and Exchange Commission, along with copies of the
financial statements contained in such quarterly report and any quarterly report
to shareholders of any Obligor or any Obligor’s Subsidiary for the fiscal
quarter then ended. Any 10-Q Report shall be furnished to the Bank via the EDGAR
System and/or the Obligor’s or the Obligor’s Subsidiary’s Home Page. If for any
reason, the EDGAR System and/or the Obligor’s or the Obligor’s Subsidiary’s Home
Page are not available to the Bank as is required for making available the 10Q
Report, the Borrower shall then furnish a copy of the 10-Q Report to the Bank.

 
Page 1 of 15

--------------------------------------------------------------------------------


 

 
(3)
“Affiliate” means, as to any Person, any other Person: (1) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (2) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (3) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means to possess, directly or indirectly, the power
to direct the management and policies of a Person, whether through Equity
Interests, by contract, or otherwise, The Bank is not under any circumstances to
be deemed an Affiliate of Borrower or any of its Subsidiaries.

 

 
(4)
“Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of the Parties executing any
Related Document or their representatives to execute and deliver the Related
Documents and perform the Party’s obligations thereunder.

 

 
(5)
“Business Day” means a day when the main office of the Bank is open for the
conduct of commercial lending business.

 

 
(6)
“Call Report” means any Report of Condition and Income, Thrift Financial Report
or any substantially similar report (or replacement of any such report)
submitted by any Obligor or any Obligor’s Subsidiary to a Governmental
Authority.

 

 
(7)
“Corporation” means corporations, partnerships, limited liability companies,
joint ventures, joint stock associations, associations, banks, business trusts
and other entities.

 

 
(8)
“Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement, including any and all renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.

 

 
(9)
“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the United States Securities and Exchange Commission or
any replacement system.

 

 
(10)
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in an entity, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity interest.

 

 
(11)
“GAAP” means generally accepted accounting principles in effect in the United
States of America, consistently applied.

 

 
(12)
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state thereof, any political subdivision of any of the
foregoing or any agency, department, commission, board, bureau, court or other
tribunal having jurisdiction over the Bank, the Borrower or any other Obligor,
or any Subsidiary of the Borrower or their respective properties or any
agreement by which any of them is bound. Governmental Authority includes but is
not limited to the Board of Governors of the Federal Reserve System (“FRB”), the
Federal Deposit Insurance Corporation (the “FDIC”), the Colorado Division of
Banking (“CDOB”), the Office of Thrift Supervision (the “OTS”), the Office of
the Comptroller of the Currency (the “OCC”) and the Securities and Exchange
Commission (the “SEC”).

 

 
(13)
“Home Page” means any corporate home page on the World Wide Web accessible
through the Internet via a universal resource locator (“URL”). The Borrower
shall designate in writing to the Bank the URL identification of the Home Page,
if any, of each Obligor and each Obligor’s Subsidiary required to submit any
10-K or 10-Q Report. As of the date of this agreement, the Borrower’s Home Page
may be accessed via the URL identified as “http://www.uwbancorp.com/”.

 
Page 2 of 15

--------------------------------------------------------------------------------





 
(14)
“Indebtedness” means and includes (without duplication) (i) all items arising
from the borrowing of money, which according to GAAP, would be included in
determining total liabilities as shown on the balance sheet; (ii) all
indebtedness secured by any Lien on property owned by the Borrower or the
Subsidiaries of the Borrower whether or not such indebtedness shall have been
assumed; (iii) all guarantees and similar contingent liabilities in respect to
indebtedness of others; and (iv) all other interest-bearing obligations
evidencing indebtedness to others for borrowed money.

 

 
(15)
“Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of, and
the terms of any list, license or permit issued by, any Governmental Authority.

 

 
(16)
“Liabilities” means all obligations, indebtedness and liabilities of every kind
and character of the Borrower to the Bank, its successors and assigns, now
existing or later arising, whether the obligations, indebtedness and liabilities
are individual, joint and several, contingent or otherwise, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application; endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements, restatements or substitutions of any of the
foregoing.

 

 
(17)
“Lien” means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind,
whether based on common law, constitutional provision, statute or contract.

 

 
(18)
“Material Subsidiary” means United Western Bank, and any other Subsidiary of any
Obligor the stockholders’ equity of which exceeds an amount equal to fifteen
percent (15%) of the consolidated stockholders’ equity of the Obligor,
determined in accordance with GAAP.

 

 
(19)
“Notes” means each and all promissory notes, instruments and/or other contracts
now or hereafter evidencing the terms and conditions of any of the Credit
Facilities.

 

 
(20)
“Obligor” means each Borrower and any guarantor, surety, co-signer, general
partner or other Person who may now or hereafter be obligated to pay all or any
part of the Liabilities.

 

 
(21)
“Organizational Documents” means, with respect to any entity, certificates of
existence or formation, documents establishing or governing the entity or
evidencing or certifying that the entity is duly organized and validly existing
in accordance with all applicable Legal Requirements; including all
modifications and supplements of such certificates and documents as of the date
of the Related Document referring to the Organizational Document and any and all
future modifications thereto approved by the Bank.

 

 
(22)
“Parties” means all Persons other than the Bank executing any Related Document.

 

 
(23)
“Person” means any individual, Corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

     

  (24) “Proper Form” means in form and substance satisfactory to the Bank.

 

 
(25)
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 
Page 3 of 15

--------------------------------------------------------------------------------


 

 
(26)
“Related Documents” means this agreement, the Notes, applications for letters of
credit, all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this agreement or in connection with any of the Liabilities.

 

 
(27)
“Subordinated Debt” means any Indebtedness subordinated to Indebtedness due to
the Bank pursuant to a written subordination agreement in Proper Form by and
among the Bank, subordinated creditor and the Borrower which at a minimum must
prohibit: (a) any action by any subordinated creditor which will result in an
occurrence of an Event of Default or default under this agreement, the
subordination agreement or the subordinated Indebtedness; and (b) upon the
happening of any Event of Default or default under any Related Documents, the
subordination agreement, or any instrument evidencing the subordinated
Indebtedness: (i) any payment of principal and interest on the subordinated
Indebtedness; (ii) any act to compel payment of principal or interest on
subordinated Indebtedness; and (iii) any action to realize upon any collateral
securing the subordinated Indebtedness.

 

 
(28)
“Subsidiary” means, as to a particular parent Corporation, any Corporation of
which 50% or more of the indicia of equity rights is at the time of
determination directly or indirectly owned by such parent Corporation or by one
or more Persons controlled by, controlling or under common control with such
parent Corporation.

 

 
B.
Interpretations. Whenever the Bank’s determination, consent, approval or
satisfaction is required under this agreement or the other Related Documents or
whenever the Bank may at its option take or refrain from taking any action under
this agreement or the other Related Documents, the decision as to whether or not
the Bank makes the determination, consents, approves, is satisfied or takes or
refrains from taking any action, shall be in the sole and exclusive discretion
of the Bank and the Bank’s decision shall be final and conclusive.

 
3. Conditions Precedent.
 

 
3.1
Conditions Precedent to Initial Extension of Credit. Before the first extension
of credit governed by this agreement and any initial advance under any of the
Credit Facilities, whether by disbursement of a loan, issuance of a letter of
credit, or otherwise, the Borrower shall deliver to the Bank in Proper Form:

 
A. Related Documents. The Notes, and as applicable, the letter of credit
applications, the security agreements, the pledge agreements, financing
statements, mortgages or deeds of trust, the guaranties, the subordination
agreements, and any other documents which the Bank may reasonably require to
give effect to the transactions described in this agreement or the other Related
Documents;
 
B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Party executing the Related
Documents that at a minimum (i) document the due organization, valid existence
and good standing of the Borrower and every other entity that is a Party to this
agreement or any other Related Document; (ii) evidence that each entity which is
a Party to this agreement or any other Related Document has the power and
authority to enter into the transactions described therein, and (iii) evidence
that the Person signing on behalf of each entity which is a Party to the Related
Documents (other than the Bank) is duly authorized to do so;
 
C. Continuing Pledge of Stock. (i) A duly executed continuing pledge of all of
the outstanding stock of United Western Bank; (ii) delivery of all stock
certificates evidencing all of the outstanding stock of United Western Bank and
(iii) stock powers duly executed in blank.
 
Page 4 of 15

--------------------------------------------------------------------------------


D. Payoff Existing Debt/Release of Liens. Full payment and satisfaction of all
debt of the Borrower and each of its Subsidiaries other than the Indebtedness
permitted by Section 5.1 hereof, and the release and satisfaction of all Liens
other than the Liens permitted by Section 5.2 hereof.
 
E. Satisfactory Review. Such documents and information as the Bank may
reasonably request in performing its own due diligence review of the Borrower’s
financial condition and operations, the results of which review must be in
Proper Form.
 

 
3.2
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:

 
A. Representations. The representations of the Borrower and any other Parties to
the Related Documents are true on and as of the date of the extension of credit;
 
B. No Event of Default. No default or Event of Default has occurred under this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit, and no event has occurred which would
constitute the occurrence of any Event of Default but for the lapse of time
until the end of any grace or cure period, if any;
 
C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and
 
D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, the Borrower, any Subsidiary
of the Borrower or any other Obligor of any of the Liabilities to any penalty or
onerous condition under any Legal Requirement.
 

 
3.3
Satisfaction of Conditions Precedent. The acceptance of the proceeds and
benefits of the proceeds of any Credit Facility shall constitute a
representation and warranty by the Parties that all of the conditions specified
in this Article 3 for that Credit Facility have been satisfied as of that time.

 
4.
Affirmative Covenants. The Borrower agrees to do, and will cause each of its
Material Subsidiaries to do, each of the following:

 

 
4.1
Financial Information. Furnish to the Bank in Proper Form (1) the financial
statements prepared in conformity with GAAP on a consolidated basis and the
other information described in, and within the times required by, Exhibit A,
Reporting Requirements, Financial Covenants and Compliance Certificate attached
hereto and incorporated in this agreement by reference; (2) within the time
required by Exhibit A, Exhibit A, signed or otherwise authenticated and
certified by the chief financial officer or president of the Party required to
submit the information; (3) to the extent permitted by applicable Legal
Requirements, promptly after the same are available, copies of each annual
report or financial statement or other report or communication sent by the
Borrower to the shareholders of the Borrower; and each registration statement
which the Borrower or any Material Subsidiary may file with any Governmental
Authority or with any securities exchange; (4) promptly after a request is
submitted to the appropriate Governmental Authority, any request for waiver of
funding standards or extension of amortization periods with respect to any
employee benefit plan; (5) promptly after the Bank’s request, copies of special
audits, studies, reports and analyses prepared by outside parties for the
management of the Borrower, any of its Material Subsidiaries or any other
Obligor; and (6) such other information relating to the financial condition,
prospects and affairs of the Borrower, each other Obligor and their respective
Material Subsidiaries, as the Bank may reasonably request from time to time.
Nothing in this agreement shall require the Borrower to provide any information
to the Bank which the Borrower, any other Obligor or any of their respective
Subsidiaries is prohibited by Legal Requirements to disclose. All proceeds of
any collateral shall be deposited in an account maintained with the Bank.

 

 
4.2
Existence. Maintain its existence and business operations, as presently in
effect, in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith (if they have been properly reflected on
its books) and, at the Bank’s request, have adequate funds or security pledged
or reserved to insure payment. -

 
Page 5 of 15

--------------------------------------------------------------------------------


 

 
4.3
Financial Records. Maintain proper books and records of accounts, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.

 

 
4.4
Inspection. Permit the Bank or its representatives, at those times and at the
intervals as the Bank may reasonably require: (1) to inspect, examine, audit and
copy its business records, and to discuss its business, operations, prospects,
assets, affairs and financial condition with its officers, employees and
accountants; and (2) to inspect its business operations and sites. Nothing in
this agreement shall give the Bank the right to inspect or copy any records of
any examination report of the Borrower’s supervisory Governmental Authority or
other information that the Borrower or any of its Subsidiaries are prohibited by
any Legal Requirement from disclosing without the consent of the supervising
Governmental Authority; provided, however, the Borrower will and will cause each
of its Material Subsidiaries to, cooperate in obtaining any consent should the
Bank request the disclosure.

 

 
4.5
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and threatened litigation, claims, investigations,
administrative proceedings and similar actions or changes in Legal Requirements
affecting it which could materially affect any Obligor’s or any Material
Subsidiary’s business, property, affairs, prospects or financial condition; (2)
the occurrence of any default or Event of Default and the circumstances which
give rise to the Bank’s option to terminate the Credit Facilities to the extent
the disclosure does not violate any Legal Requirement; (3) any additions to or
changes in its chief executive office or principal place of business; and (4)
any alleged breach by the Bank of any provision of this agreement or of any
other Related Documents.

 

 
4.6
Title to Assets and Property. Maintain good and marketable title to all of its
assets and properties and defend its assets and properties against all claims
and demands of all Persons at any time claiming any interest in them.

 

 
4.7
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence any of the Credit Facilities, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or more fully to describe particular aspects of the agreements set
forth or intended to be set forth in any of the Related Documents.

 

 
4.8
Compliance Certificate. Comply with each of the other additional covenants, if
any, set forth in Exhibit A.

 

 
4.9
Ownership of United Western Bank. The Borrower shall at all times maintain
ownership of one hundred percent (100%) of the capital stock of United Western
Bank.

 

 
4.10
Capitalization Status. The Borrower shall cause United Western Bank to maintain
at all times its categorization as “Well Capitalized” as defined by the
regulations of United Western Bank’s primary Governmental Authority.

 

 
4.11
Non-Performing Assets Plus OREO Ratio. The Borrower shall cause United Western
Bank to maintain at all times a Non-Performing Assets Plus OREO Ratio of not
greater than three and one quarter of one percent (3.25%). As used in this
Section, the term “Non-Performing Assets Ratio” means the ratio, determined on a
consolidated basis for United Western Bank, of the sum of Non-Perfoming Assets
plus OREO, to the sum of Total Loans and Repossessed Assets plus OREO. As used
in this Section, (A) “Non-Perfoming Assets” means the sum of all loans
classified as past due 90 days or more and still accruing interest, all loans
classified as “non-accrual” and no longer accruing interest, all loans
classified as “restructured loans and leases”, total investment in restructured
assets, net of specific valuation allowances, total repossessed assets, net of
general valuation allowances, and all other “nonperforming loans”, excluding
loans 100% guaranteed by the U.S. government; (B) “Total Loans and Repossessed
Assets” means the total of all performing and non-performing loans, valuation
allowances on all loans, and allowances for loan and lease losses on all loans;
and (C) “OREO” means the book value, net of accumulated depreciation, of all
other real estate owned by United Western Bank, excluding all real estate which
is not occupied and used by United Western Bank in the ordinary course of
business. The ratio set forth in this Section shall be measured quarterly and
shall be determined from the applicable Call Report filed with the applicable
Governmental Authority.

 
Page 6 of 15

--------------------------------------------------------------------------------


 
5.
Negative Covenants. Without the prior written consent of the Bank, the Borrower
will not and no Material Subsidiary of the Borrower will:

 

 
5.1
Indebtedness. Incur, contract for, assume, permit to remain outstanding, or in
any manner become liable in respect of any Indebtedness, other than (1)
Indebtedness incurred in the ordinary course of business and in accordance with
applicable Legal Requirements and safe and sound banking practices; (2)
Indebtedness reflected in the financial statements dated December 31, 2006; (3)
additional Indebtedness contracted for after the date of this agreement that
does not exceed the amounts reflected in those financial statements described in
(2) above; (4) upon the approval of the Bank, Subordinated Debt; (5) additional
trust preferred securities in an amount not to exceed $10,000,000.00; and (6)
Indebtedness of United Western Bank incurred in the normal course of business,
in accordance with safe and sound banking practices and types consistent with
borrowings reflected in the financial statements dated December 31, 2006, to the
Bank or any of its Affiliates and to the Federal Home Loan Bank of Topeka, the
Federal Home Loan Bank of Dallas, Citigroup, Inc. or the Federal Reserve Bank of
Kansas City.

 

 
5.2
Liens. Create, assume, incur, suffer or permit to exist any Lien of any kind or
character upon or with respect to any of its assets or properties, whether now
owned at the date hereof or later acquired, or assign or otherwise convey any
right to receive income, other than (i) in the ordinary course of its business
and in accordance with applicable laws and regulations and safe and sound
banking practices including but not limited to Liens in connection with United
Western Bank’s acquisition of various assets, generally but not exclusively
through foreclosure or deed in lieu of foreclosure, provided that such Liens do
not materially affect any Obligor’s or any Material Subsidiary’s business,
property, affairs, prospects or financial condition; (ii) Liens that would not
in any one case or in the aggregate materially adversely affect the Borrower and
its Subsidiaries taken as a whole; and (iii) Liens securing the Indebtedness of
United Western Bank incurred in the normal course of business, in accordance
with safe and sound banking practices and types consistent with borrowings
reflected in the financial statements dated December 31, 2006, to the Bank or
any of its Affiliates and to the Federal Home Loan Bank of Topeka, the Federal
Home Loan Bank of Dallas, Citigroup, Inc. or the Federal Reserve Bank of Kansas
City.

 

 
5.3
Disposal of Equity Interest in any Subsidiary. Pledge, sell, convey, assign, or
otherwise dispose of or permit to exist any Lien on any Equity Interest in any
Subsidiary other than in favor of the Bank.

 

 
5.4
Merger or Consolidations. (1) Dissolve; (2) merge or consolidate with any
Person; (3) lease, sell or otherwise convey a material part of its assets or
business outside the ordinary course of its business; (4) lease, purchase, or
otherwise acquire a material part of the assets of any other Person, except in
the ordinary course of its business; or (5) agree to do any of the foregoing;
provided, however, that notwithstanding the foregoing, any Subsidiary other than
United Western Bank may merge or consolidate with any other Subsidiary, or with
the Borrower, so long as the Borrower is the survivor.

 

 
5.5
Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of “purchasing or carrying any
margin stock” within the meaning of Federal Reserve Board Regulation U
(“Regulation U”). At the Bank’s request, the Borrower will furnish a completed
Federal Reserve Board Form U-1.

 

 
5.6
Negative Pledge of Assets. Enter into any agreement with any Person other than
the Bank which prohibits or limits its ability to create or permit to exist any
Lien on any of its property, assets or revenues, whether now owned or hereafter
acquired.

 

 
5.7
Affiliate Transactions. Enter into any transaction or agreement with any
Affiliate in violation of any Legal Requirement.

 

 
5.8
Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; or (2) cease operations,
liquidate, change its name, dissolve, or sell any assets out of the ordinary
course of business,

 
Page 7 of 15

--------------------------------------------------------------------------------




 

 
5.9
Conflicting Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of its obligations under this
agreement or any of the other Related Documents.

 

 
5.10
Government Regulation. (1) Be or become subject at any time to any Legal
Requirement (including, without limitation, the U.S. Office of Foreign Asset
Control list) that prohibits or limits the Bank from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
it; or (2) fail to provide documentary and other evidence of its identity as may
be requested by the Bank at any time to enable the Bank to verify its identity
or to comply with any Legal Requirement, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 
6.
Representations, Warranties and Covenants by the Borrower. To induce the Bank to
enter into this agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all amounts owing under the Notes and other Related Documents are paid in
full:

 

 
6.1
Organization and Status. The Borrower is a Colorado corporation registered as a
savings and loan holding company with the Director of the Office of Thrift
Supervision, and the Borrower and each of its Material Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
organization and is duly qualified to do business and is in good standing under
the laws of each state in which the ownership of its properties and the nature
and extent of the activities transacted by it makes such qualification
necessary.

 

 
6.2
Financial Statements. All financial statements delivered to the Bank are
complete and correct and fairly present, in accordance with GAAP, the financial
condition and the results of operations of the Borrower and each Subsidiary of
the Borrower, as at the dates and for the periods indicated. No material adverse
change has occurred in the assets, liabilities, financial condition, business or
affairs of the Borrower or any of its Material Subsidiaries since the dates of
such financial statements dated December 31, 2006. Neither the Borrower nor any
of its Material Subsidiaries is subject to any instrument or agreement
materially and adversely affecting its financial condition, operations, business
or affairs.

 

 
6.3
Enforceability. This agreement, the Notes, and the other Related Documents have
been duly authorized, executed and delivered by the Parties thereto and are
valid and binding agreements of the Parties, enforceable according to their
terms, except as may be limited by bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. The execution, delivery and performance of this
agreement, the Notes and the other Related Documents and the obligations that
they impose, do not violate any Legal Requirement, conflict with any agreement
by which any Party is bound, or require the consent or approval of any
Governmental Authority or other third party which has not been promptly obtained
in connection with the execution and delivery of this agreement and the other
Related Documents.

 

 
6.4
Litigation. There is no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against the
Borrower, any of its Material Subsidiaries or any other Obligor pending or
threatened, and no other event has occurred, which may in any one case or in the
aggregate materially adversely affect the Borrower, any of its Material
Subsidiaries, any other Obligor or any of their respective financial conditions
and properties, other than litigation, claims, or other events, if any, that
have been disclosed to and acknowledged by the Bank in writing.

 

 
6.5
Title and Rights. The Borrower and each of its Material Subsidiaries have good
and marketable title to their respective properties, free and clear of any Lien
except for Liens disclosed to and approved in writing by the Bank and those
permitted by this agreement and the other Related Documents. The Borrower and
each of its Material Subsidiaries possess all permits, licenses, patents,
trademarks and copyrights required to conduct their respective businesses.

 

 
6.6
Regulation U; Business Purpose. None of the proceeds of any of the Credit
Facilities will be used to purchase or carry, directly or indirectly, any margin
stock or for any other purpose which would make this credit a “purpose credit”
within the meaning of Regulation U or not an exempt transaction under Regulation
U. All Credit Facilities will be used for business purposes and for the express
purposes that the Borrower has informed the Bank that it will use the credit.
None of the stock of the Borrower’s Subsidiaries is margin stock as defined in
Regulation U.

 
Page 8 of 15

--------------------------------------------------------------------------------


 

 
6.7
Capital Stock of the Borrower’s Material Subsidiaries. (1) All of the issued and
outstanding capital stock of each of the Borrower’s Material Subsidiaries (the
“Borrower’s Subsidiaries’ Material Shares”) has been duly authorized, legally
and validly issued, fully paid and non-assessable, and the Borrower’s Material
Subsidiaries’ Shares are owned by the Borrower, free and clear of all Liens,
except as may exist for the benefit of the Bank; (2) none of the Borrower’s
Material Subsidiaries’ Shares have been issued in violation of any shareholder’s
preemptive rights; and (3) there are, as of the date of this agreement, no
outstanding options, rights, warrants, plans, understandings or other agreements
or instruments obligating the Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, or contemplating or providing for the issuance of,
additional shares of the capital stock of the Borrower’s Material Subsidiaries,
or obligating the Borrower or the Borrower’s Material Subsidiaries to grant,
extend or enter into any such agreement or commitment.

 

 
6.8
Regulatory Enforcement Actions. None of the Borrower, or any of its Material
Subsidiaries, or any of their respective officers or directors, is now operating
under or will operate under any effective written restrictions agreed to by the
Borrower or by any of its Material Subsidiaries, or agreements, memoranda, or
written commitments by the Borrower or by any of its Material Subsidiaries
(other than restrictions of general application) imposed or required by any
Governmental Authority nor are any such restrictions threatened or agreements,
memoranda or commitments being sought by any Governmental Authority.

 

 
6.9
No Liens. The Borrower is not a party to any agreement, instrument or
undertaking or subject to any other restriction pursuant to which the Borrower
has placed, or will be required to place (or under which any other Person may
place), a Lien upon any of its properties securing Indebtedness, either upon
demand or upon the happening of a condition, with or without any demand.

 

 
6.10
Compliance. The Borrower and each of its Material Subsidiaries has filed all
applicable tax returns and paid all taxes shown thereon to be due, except those
for which extensions have been obtained and those which are being contested in
good faith and for which adequate reserves have been established. The Borrower
and each of its Material Subsidiaries is in compliance with all applicable
material Legal Requirements and manages and operates (and will continue to
manage and operate) its business in accordance with good industry practices.
Neither the Borrower nor any of its Material Subsidiaries is in default in the
payment of any other Indebtedness or under any agreement to which it is a party.
The Parties have obtained all consents of and registered with all Governmental
Authorities and other Persons required to execute, deliver and perform the
Related Documents.

 

 
6.11
No Claims Against the Bank. There are no defenses or counterclaims, offsets or
adverse claims, demands or actions of any kind, personal or otherwise, that the
Borrower or any other Obligor could assert with respect to this agreement or the
Credit Facilities.

 

 
6.12
Statements by Others. All statements made by or on behalf of the Borrower, any
of its Material Subsidiaries or any other of the Parties in connection with any
Related Document constitute the joint and several representations and warranties
of the Borrower under this agreement.

 

 
6.13
Environment. The Borrower and each of its Material Subsidiaries have complied
with applicable Legal Requirements in each instance in which any of them have
generated, handled, used, stored or disposed of any hazardous or toxic waste or
substance, on or off its premises (whether or not owned by any of them). Neither
the Borrower nor any of its Material Subsidiaries has any material contingent
liability for non-compliance with environmental or hazardous waste laws. Neither
the Borrower nor any of its Material Subsidiaries has received any notice that
it or any of its property or operations does not comply with, or that any
Governmental Authority is investigating its compliance with, any environmental
or hazardous waste laws.

 

 
6.14
Continuing Representations. Each request for an advance or conversion or
continuation of an advance under any of the Credit Facilities shall constitute a
representation and warranty by the Borrower that all of the representations and
warranties set forth in this agreement shall be true and correct on and as of
such date with the same effect as though such representations and warranties had
been made on such date, except to the extent that such representations and
warranties are stated to expressly relate solely to an earlier date.

 
Page 9 of 15

--------------------------------------------------------------------------------


7. Default/Remedies.
 
7.1 Events of Default. Each of the following is an “Event of Default”:
 
A. The Borrower or any other Obligor fails to pay when due any amount payable
(1) under the Notes or under any other Liabilities; or (2) under any agreement
or instrument evidencing Indebtedness to any creditor other than the Bank.
 
B. The Borrower, any of its Material Subsidiaries or any other Obligor (1) fails
to observe or perform or otherwise violates any other term, covenant, condition
or agreement of any of the Notes or other Related Documents; (2) makes any
materially incorrect or misleading representation, warranty, or certificate to
the Bank; (3) makes any materially incorrect or misleading representation in any
financial statement or other information delivered to the Bank; or (4) defaults
under the terms of any agreement or instrument relating to any Indebtedness
(other than the Indebtedness evidenced by the Notes) and the effect of such
default will allow the creditor to declare the Indebtedness due before its
maturity.
 
C. In the event (1) there is a default under the terms of any Related Document;
or (2) the Borrower fails to comply with, or pay, or perform under any
agreement, now or hereafter in effect, between the Borrower and JPMorgan Chase &
Co. or any of its Affiliates or their successors and assigns and the failure to
comply with, pay or perform is not cured within any cure period specified in
such agreement.
 
D. The Borrower, any of its Material Subsidiaries or any other Obligor becomes
insolvent or unable to pay its debts as they become due.
 
E. The Borrower, any of its Material Subsidiaries or any other Obligor (1) makes
an assignment for the benefit of creditors; (2) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
assets; or (3) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws of any jurisdiction.
 
F. A custodian, receiver, conservator or trustee is appointed for the Borrower,
any Material Subsidiary of the Borrower or any other Obligor or for a
substantial part of its assets.
 
G. Proceedings are commenced against the Borrower, any Material Subsidiary of
the Borrower or any other Obligor under any bankruptcy, reorganization,
liquidation, or similar laws of any jurisdiction, and they remain undismissed
for thirty (30) days after commencement; or the Borrower, any Subsidiary of the
Borrower or any other Obligor consents to the commencement of those proceedings.
 
H. If any of the Borrower’s assets are attached, seized, subjected to a writ, or
are levied upon or become subject to any Lien (with the exception of statutory
Liens) or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors; or if a notice of Lien, levy or
assessment is filed of record or given to the Borrower or any Material
Subsidiary of the Borrower with respect to all or any of their respective assets
by any Governmental Authority.
 
I. The FRB, the FDIC, the CDOB, the OCC, the OTS, the SEC or any other
Governmental Authority charged with the regulation of bank holding companies or
financial institutions issues to the Borrower or any of its Material
Subsidiaries, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any of
its Material Subsidiaries a cease and desist order or similar regulatory order,
injunction, temporary restraining order, the assessment of civil monetary
penalties, articles of agreement, a memorandum of understanding, a capital
directive, a capital restoration plan, restrictions (other than board
resolutions adopted at the direction of a Governmental Authority) that prevent
or as a practical matter impair the payment of dividends by any of its Material
Subsidiaries, the payments of any Indebtedness by the Borrower or the conduct of
any or all of the business affairs of the Borrower or any of its Material
Subsidiaries, restrictions (other than board resolutions adopted at the
direction of a Governmental Authority) that make the payment of the dividends by
any of its Material Subsidiaries, the payment of Indebtedness by the Borrower or
the conduct of any or all of the business affairs of the Borrower or any of its
Material Subsidiaries subject to prior regulatory approval, a notice or finding
under subsection 8(a) of the Federal Deposit Insurance Act, as amended, or any
similar enforcement action, measure or proceeding.
 
Page 10 of 15

--------------------------------------------------------------------------------


J. If the Borrower or any of its Material Subsidiaries is in default in the
performance of any other term, condition or covenant contained in any agreement
(including, but not limited to, an agreement in connection with the acquisition
of capital equipment on a title retention or net lease basis), under which any
such indebtedness is created the effect of which default in performance is to
cause or permit the holder of the indebtedness to cause the indebtedness to
become due prior to its stated maturity.
 
K. A change of control of the Borrower shall occur or the Borrower shall have
the option, exercisable on at least one (1) Business Day’s prior notice, upon
the consummation, in whole or in part, of any transaction effecting any change
of control of the Borrower that, in either case, has been approved as such, or
is required to be approved by any Governmental Agency.
 
L. A material adverse change occurs in the assets, liabilities, financial
condition, business or affairs of any Obligor or any Material Subsidiary.
 

 
7.2
Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.

 
A. Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank’s enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank’s rights to realize on any collateral.
 
B. Expenses. To the extent not prohibited by applicable law and whether or not
the transactions contemplated by this agreement are consummated, the Borrower is
liable to the Bank and agrees to pay on demand all reasonable costs and expenses
of every kind incurred (or charged by internal allocation) in connection with
the negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of the Related Documents, the making, servicing and
collection of the Credit Facilities and the realization on any collateral and
any other amounts owed under the Related Documents, including without limitation
reasonable attorneys’ fees (including counsel for the Bank that are employees of
the Bank or its affiliates) and court costs. These costs and expenses include
without limitation any costs or expenses incurred by the Bank in any bankruptcy,
reorganization, insolvency or other similar proceeding involving any of the
Parties or property of any of the Parties. The obligations of the Borrower under
this section shall survive the termination of this agreement.
 
C. Bank’s Right of Setoff. The Borrower grants to the Bank a security interest
in the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time and from time to time after
the occurrence of any default, without prior notice to or demand on the Borrower
and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term “Deposits” means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by law); (b) the term
“Securities and Other Property” means any and all securities and other personal
property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective subsidiaries and affiliates (other than
property held by the Bank in a fiduciary capacity); and (c) the term “Bank Debt”
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.
 
Page 11 of 15

--------------------------------------------------------------------------------


 

 
7.3
Cure Periods. Except as expressly provided to the contrary in this agreement or
any of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of the Notes upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after its occurrence,
if the condition, event or occurrence giving rise to the default can be cured
solely by the payment of money or (ii) within ten (10) days after its
occurrence, if the condition, event or occurrence giving rise to the default is
of a nature that it cannot be cured solely by the payment of money.

 
Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses (D), (E), (F), (G), (H), (I), (J) or (L) of the section above captioned
Events of Default; or (b) constitutes a breach of any covenant in any of the
Related Documents prohibiting the sale or transfer of (i) any property of any
loan party or (ii) any collateral; or (c) during the twelve (12) month period
immediately preceding the occurrence of the default either (A) the same default
has occurred or (B) three (3) or more other defaults of any nature have
occurred. Notwithstanding the existence of any cure period, the Bank shall have
no obligation to extend credit governed by this agreement, whether by advance,
disbursement of a loan or otherwise after the occurrence of any default or event
which with the giving of notice or the passage of time or both could become a
default or during any cure period. The inclusion of any cure period in this
agreement shall have no bearing on the due dates for payments under any of the
Related Documents, whether for purposes of calculating late payment charges or
otherwise.


8. Miscellaneous.
 

 
8.1
Notice. Any notices and demands under or related to this document shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (I) by hand,
(2) by a nationally recognized overnight courier service, or (3) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (1) upon receipt if delivered by hand, (2) on the Delivery Day after the
day of deposit with a nationally recognized courier service, or (3) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.

 

 
8.2
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or Event of Default or subsequent to the occurrence of a default or
Event of Default or when all conditions precedent have not been met shall not
constitute a waiver of the default, Event of Default or condition precedent. No
waiver or indulgence by the Bank of any default is effective unless it is in
writing and signed by the Bank, nor shall a waiver on one occasion bar or waive
that right on any future occasion.

 

 
8.3
Integration. This agreement, the Notes, and any agreement related to the Credit
Facilities embody the entire agreement and understanding of the Borrower and the
Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement or the Notes in any other jurisdiction.

 

 
8.4
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.

 

 
8.5
Choice of Law. THIS AGREEMENT SHALL BE DEEMED TO BE EXECUTED AND HAS BEEN
DELIVERED AND ACCEPTED IN DENVER, COLORADO BY SIGNING AND DELIVERING IT THERE.
ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF COLORADO.

 
Page 12 of 15

--------------------------------------------------------------------------------


 

 
8.6
CONSENT TO JURISDICTION. THE BANK AND THE BORROWER AGREE THAT ALL DISPUTES
BETWEEN THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER RELATED DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY OR
OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED IN DENVER
COUNTY, COLORADO, BUT THE BANK AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF DENVER
COUNTY, COLORADO. THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

 
8.7
Captions. Section headings and titles are for convenience of reference only and
do not affect the interpretation of this agreement.

 

 
8.8
Creditors Proceedings. In any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other Legal Requirement affecting the rights of creditors generally, if the
obligations of the Borrower under this agreement would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Borrower’s liability under this agreement, then, notwithstanding any other
provision of this agreement to the contrary, the amount of such liability shall,
without any further action by the Borrower or the Bank, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding.

 

 
8.9
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower and the other
Parties in this agreement, any other Related Documents or in any certificate or
other instrument delivered by the Parties. The Borrower further agrees that
regardless of any investigation made by the Bank, all such representations,
warranties and covenants will survive the making of the Credit Facilities and
delivery to the Bank of this agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as the Liabilities to the Bank
shall be paid in fall.

 

 
8.10
Non-Liability of the Bank. The relationship of the Borrower and the Bank created
by this agreement is strictly a debtor and creditor relationship and not
fiduciary in nature, nor is the relationship to be construed as creating any
partnership or joint venture between the Bank and the Borrower. The Borrower is
exercising the Borrower’s own judgment with respect to its business. All
information supplied to the Bank is for the Bank’s protection only and no other
party is entitled to rely on such information. There is no duty for the Bank to
review, inspect, supervise or inform the Borrower of any matter with respect to
its business. The Bank and the Borrower intend that the Bank may reasonably rely
on all information supplied by the Borrower or any other Parties to the Bank,
together with all representations and warranties given by the Borrower and the
other Parties to the Bank, without investigation or confirmation by the Bank and
that any investigation or failure to investigate will not diminish the Bank’s
right to so rely.

 

 
8.11
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, subsidiaries, affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees and expenses of attorneys engaged by the Indemnified
Person at the Indemnified Person’s reasonable discretion) and amounts paid in
settlement (“Claims”) to which any Indemnified Person may become subject arising
out of or relating to this agreement or the collateral, except to the limited
extent that the Claims are proximately caused by the Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
paragraph shall survive the termination of this agreement and shall not be
affected by the presence, absence or amount of or the payment or nonpayment of
any claim under, any insurance.

 
Page 13 of 15

--------------------------------------------------------------------------------


 

 
8.12
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 

 
8.13
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any
Governmental Authority (including any request or policy not having the force of
law) shall impose, modify, or make applicable any taxes (except federal, state,
or local income or franchise taxes imposed on the Bank), reserve requirements,
capital adequacy requirements, or other obligations which would (1) increase the
cost to the Bank for extending or maintaining the Credit Facilities; (2) reduce
the amounts payable to the Bank under the Credit Facilities; or (3) reduce the
rate of return on the Bank’s capital as a consequence of the Bank’s obligations
with respect to the Credit Facilities, then the Borrower agrees to pay the Bank
such additional amounts as will compensate the Bank therefor, within five (5)
days after the Bank’s written demand for such payment. The Bank’s demand shall
be accompanied by an explanation of such imposition or charge and a calculation
in reasonable detail of the additional amounts payable by the Borrower which
explanation and calculations shall be conclusive in the absence of manifest
error.

 

 
8.14
Conflicting Terms. If this agreement is inconsistent with any provision in any
Related Documents, the Bank shall determine which of the provisions shall
control any such inconsistency.

 

 
8.15
Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees incurred in
connection with the preparation and execution of this agreement, any amendment,
supplement, or modification thereto, and any other documents prepared in
connection herewith or therewith.

 

 
8.16
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a “Preferential Payment”), then this agreement and
the Credit Facilities shall continue to be effective or shall be reinstated, as
the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of the Notes and whether any of the
Notes has been marked, paid, released or cancelled, or returned to the Borrower
and, to the extent of the payment, repayment or other transfer by the Bank, the
Liabilities or part intended to be satisfied by the Preferential Payment shall
be revived and continued in full force and effect as if the Preferential Payment
had not been made. The obligations of the Borrower under this section shall
survive the termination of this agreement.

 

 
8.17
Severability. If any provision of this agreement cannot be enforced, the
remaining portions of this agreement shall continue in effect.

 

 
8.18
Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
the Notes to one or more purchasers whether or not related to the Bank.

 

 
8.19
Waivers. All Obligors jointly and severally waive notice, demand, presentment
for payment, notice of nonpayment, notice of acceleration, protest, notice of
protest, and the filing of suit and diligence in collecting the Notes and all
other demands and notices, and consents and agrees that the Obligor’s
liabilities and obligations shall not be released or discharged by any or all of
the following, whether with or without notice to the Obligor or any other
Obligor, and whether before or after the maturity of the Notes: (1) extensions
of the time of payment; (2) renewals; (3) acceptances of partial payments; and
(4) releases or substitutions of any collateral or any Obligor. The Bank may
waive or delay enforcing any of its rights without losing them. Each Obligor
agrees that acceptance of any partial payment shall not constitute a waiver and
that waiver of any default shall not constitute waiver of any prior or
subsequent default. Any waiver affects only the specific terms and time period
stated in the waiver. No modification or waiver of this Agreement is effective
unless it is in writing and signed by the party against whom it is being
enforced. Nothing in this agreement is intended to waive or vary the duties of
the Bank or the rights of the Borrower in violation of any provision of the
Uniform Commercial Code as adopted in the State of Colorado, as amended from
time to time, that would prohibit the waiver or variation of those duties and
rights by agreement of the parties.

 
Page 14 of 15

--------------------------------------------------------------------------------


 
9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When it opens an account, if it is an individual, the Bank will
ask for its name, taxpayer identification number, residential address, date of
birth, and other information that will allow the Bank to identify it, and, if it
is not an individual, the Bank will ask for its name, taxpayer identification
number, business address, and other information that will allow the Bank to
identify it. The Bank may also ask, if it is an individual, to see its driver’s
license or other identifying documents, and, if it is not an individual, to see
its Organizational Documents or other identifying documents.


10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 
11.
JURY WAIVER. THE BORROWER AND THE BANK VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND
THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT AND THE RELATED
DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
CREDIT FACILITIES.

 
Address for Notices:
BORROWER: UNITED WESTERN BANCORP, INC.
700 17th Street, Suite 2100
Denver, Colorado 80202
Attn: Jeff Leventhal
By: /s/ William D. Snider
Name: William D. Snider
Title: CFO
           
Address for Notices:
BANK: JPMORGAN CHASE BANK, N.A.
120 S LaSalle St., 3rd Floor, IL1-1110
Chicago, IL 60603-3402
Attn: Division Manager of Financial Institutions Group
By: /s/ Matthew Roan
Name: Matthew Roan
Title: Vice President
   





Page 15 of 15

--------------------------------------------------------------------------------



